DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 51-55 and 57-61 are pending and are examined herein. 
The following Office Action is in response to Applicant’s communication dated 01/06/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  For example, the rejection under 35 U.S.C. 112(a) of claims 51-55 and 57-61, upon further consideration are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Maintained Claim Objections
Claims 52 and 58 are objected to because of the following informalities:  
They each recite “predicative” which the examiner believes is meant to say “predictive”.
112(b) rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-55 and 57-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 51 and 57 recite in step (e) administering a computerized tomography (CT) scan to the human subject with a quantified increased risk for the presence of lung cancer.  It is unclear what quantified increased risk for the presence of lung cancer is used to determine if a CT scan is to be administered.  Figure 1 of the instant drawings depicts risk scores from 0.4x to 13.4x, however the instant specification recites in paragraph [0050] that a human subject may have a 2% risk of cancer before testing, but then may become 1% risk “alternatively reported as an increase of 0.5 times compared to the cohort”. This raises the question: Is 0.5x an increased risk or a decrease in risk? Which further makes the claim indefinite.  It is unclear if all human subjects in the claims receive the CT scan even those with a lower risk or if only those with a 1x and above risk score receive the CT scan.  There are two ways the claim can be interpreted which make it unclear and indefinite. For one, in step (d) “quantifying an increased risk” can be interpreted as always quantifying an increased risk. And in that case, all subjects would receive a CT scan. Also, one could interpret the claim to be conditional, with the administration of the CT scan being administered only to a human subject with an increased risk, meaning some subjects may not be quantified as having an increased risk. 
As per MPEP 2173.02 section 1, during examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.
Claims 52-56 and 58-62 are similarly rejected for being dependent on said rejected independent claims.
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. There remains multiple ways to interpret the claim in light of the specification, prior art and claim interpretation of one possessing ordinary skill in the art (please see the rejection above). Per p. 5 of the remarks, Applicant cited MPEP 1701, implying that any rejections made to the instant application are directly questioning the validity of the ‘575 and ‘043 patents. The Examiner has never expressed any opinion as to the validity, invalidity, patentability or unpatentability of any previous application or patent. The Examiner has only discussed the merits of the instant application and asserts that only the instant application is being examined on its merits. Whether previous applications used the same or similar language is not of issue and will not be discussed. Therefore, the 112(b) indefiniteness rejection is maintained.
Modified Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-55 and 57-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more. 
Claims 51 and 57 recite methods comprising obtaining a sample from a human subject, measuring a panel of markers, determining a composite score for each subject, quantifying an increased risk for a presence of lung cancer, administering a CT scan.  These claims recite one or more judicial exceptions comprised of  laws of nature, natural phenomena, products of nature, and abstract ideas.  The “determining” and “quantifying” steps are judicial exceptions, specifically being mathematical concepts and/or calculations, which have been identified as abstract ideas, and are therefore judicial exceptions, as per MPEP 2106.04(a)(2)(I)(C).  Therefore, the claims recite one or more judicial exceptions as per Prong One of the revised Step 2A analysis from the 2019 Revised Patent Subject Matter Eligibility Guidance issued Jan. 7, 2019 in the Federal Register Vol. 84, No. 4 and detailed in MPEP 2106.04.  The same Guidance requires analysis of Prong Two, which is whether the claim recites additional elements that integrate the exception(s) into a practical application of that exception(s). See MPEP 2106.04(d), which states that a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and MPEP 2106.05(e), which states that other considerations for Step 2A Prong Two and Step 2B are the presence of “meaningful limitations”, which are limitations when they amount to significantly more than the judicial exception, or when they integrate a judicial exception into a practical application.  In the instant case, the additional elements are “obtaining” samples, “measuring” a panel of markers in said samples, and “administering a computerized tomography (CT) scan to the human subject”, although it is ambiguous whether the final step of “administering a computerized tomography (CT) scan to the human subject” occurs for every embodiment of the claims, or only when a human subject is determined to have an increased risk (see the rejection under 35 U.S.C. 112(b) herein).  In cases wherein administering the CT scan is conditional, then there would exist embodiments of the claims in which no CT scan is administered, and thus the claims end with the “quantifying” step.  Here, the only additional elements (other than the judicial exception(s)) are the “obtaining” and “measuring” steps, neither of which integrate the judicial exception(s) into a practical application since they do not  apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Specifically, these two steps of “obtaining” and “measuring” are necessary pre-solution activities required to practice the judicial exception(s).  Rather, these limitations represent insignificant extra-solution activities, being merely a sample collection and data gathering steps, and as per MPEP 2106.05(g), as explained by the Supreme Court, the addition of insignificant extra-solution activities does not amount to an inventive concept.  Note one example given in the guidance as being an insignificant extra-solution activity is “Performing clinical tests on individuals to obtain input to an equation” as per MPEP 2106.059(g)(3).
Next, the claims must be analyzed under Step 2A Prong Two for their interpretations wherein a CT scan is always performed as the final step.  In this embodiment, administering the CT scan is performed independent from the judicial exception(s) of “determining” and “quantifying” steps, since it is always applied, regardless of the data manipulations steps.  Analogous to the analysis above, the presence of the “obtaining” and “measuring” steps are merely insignificant extra-solution activities that do not integrate the judicial exception(s) into a practical application.  The final CT scan does not integrate the judicial exception(s) into a practical application since Prong Two of the revised Step 2A analysis as per the 2019 Revised Patent Subject Matter Eligibility Guidance issued Jan. 7, 2019 in the Federal Register Vol. 84, No. 4, Page 55 (and MPEP 2106.04(d)(I)) recites some exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application, wherein the closest example is “an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Administering a CT scan is neither a particular treatment or prophylaxis”, but instead is a method of gathering data.  Therefore, this data gathering step is merely insignificant post-solution activity.  
  Therefore, the claims must further be analyzed to identify additional elements to determine whether the claim as a whole amounts to significantly more than the judicial exception (i.e. Step 2B of the analysis).
For the claims, the additional element(s) beyond the judicial exception(s) consist of “obtaining” a sample, “measuring a panel of markers”, and “administering a computerized tomography (CT) scan” to the human subject with increased risk.  As noted above, in one interpretation of the claims, the “administering” step is conditional and is not present in every embodiment of the claims.  In such embodiments, this leaves the “obtaining” and ”measuring” steps, which constitute routine, conventional, and well-understood activities known in the industry at the time of the invention, specified as a high level of generality, and therefore are not enough to qualify as “significantly more” when recited with the judicial exception(s) of the claim.  As recited in the instant specification in para. [0076] the applicant admits “there are many methods known in the art for measuring either gene expression or the resulting gene products” and in para. [0078] references US PGPub 2008/0160546 A1, which utilizes the markers in claims 51 and 57; “The tumor antigens that have been found by classical biochemical methods, including alpha Fetoprotein (AFP), CA19-9, CA 125, Carcinoembryonic Antigen (CEA), Cytokeratin 8, Cytokeratin 18, Cytokeratin 19 fragments (CYFRA 21-1), Neuron-Specific Enolase (NSE), pro-Gastrin-Releasing Peptide (proGRP), and Squamous Cell Carcinoma Antigen (SCC). These markers have been found to be useful in staging, classifying, predicting outcomes for, and monitoring of lung cancer patients after their diagnosis has been made” as per Colpitts para. [0008].  This is equally true both when considering the steps individually and as an ordered combination.  Furthermore, as noted above, such a data gathering step is insignificant extra-solution activity and therefore cannot be considered to add “significantly more” to the judicial exception(s). 
Next, the claims must be analyzed under Step 2B for their interpretations wherein a CT scan is always performed as the final step.  In this embodiment, the “obtaining” and ”measuring” steps constitute routine, conventional, and well-understood activities known in the industry at the time of the invention, specified as a high level of generality, and therefore are not enough to qualify as “significantly more” when recited with the judicial exception(s) of the claim.  The presence of the administering a CT scan also constitutes a routine, conventional, and well-understood activity known in the industry at the time of the invention, specified as a high level of generality, and therefore is not enough to qualify as “significantly more” when recited with the judicial exception(s) of the claim.  Even considered as an ordered combination of the ”obtaining” a sample, “measuring” some markers, and “administering” a CT scan is routine, conventional, and well-understood activities, specified as a high level of generality, and therefore is not enough to qualify as “significantly more” when recited with the judicial exception(s) of the claim.  Chan et al. (US 2012/0046185 A1, filed 08/05/2011) disclose a method of testing a panel of biomarkers to determine a decrease or increase in said panel of biomarkers to determine risk level of cancer and subjects are further evaluated with one or more diagnostic procedures, such as, a computed tomography scan (e.g. abstract and para. [0017-0018]). In the embodiments where subjects receive a CT scan, or even if the steps were not conditional and all embodiments required a CT scan, the “administering a computerized tomography (CT) scan” is an insignificant extra-solution activity. Adding a final step of administering a CT scan, which is just gathering more data, does not add a meaningful limitation to the process. 
Regarding claims 52-54 and 58-60, are also mathematical concepts and cannot add more to the judicial exception(s), since they, too, are judicial exceptions. See MPEP 2106.04(c)(III), which states “if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application”. 
Regarding the remaining claims 55 and 61, which limit the human subjects to be tested, this is insufficient to integrate the judicial exception into a practical application. Please see Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017), which limits the subject to those with chest pain, in which the courts found not able to make the claims patent eligible under 101.
For further information, please see the latest revision of MPEP 2104-2106 {Patent Subject Matter Eligibility Under 35 U.S.C. 101}, including MPEP 2106.04 {Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception} and 2106.05 {Eligibility Step 2B: Whether a Claim Amounts to Significantly More}, as well as the guidance on Subject Matter Eligibility, including the 2019 Guidance issued Jan. 7, 2019, and the October 2019 Update, provided on the USPTO website at
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-mattereligibility.
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.  Per the remarks of p. 6, The Applicant has brought up prosecution of a previous patent. The Examiner asserts that the instant application is being examined on its own merits without discussion of prior applications/patents. Applicant argues the instant claims, specifically the “administering a CT scan” step is analogous to the methods of Subject Matter Eligible Example 29 wherein the doctors treat julitis with anti-TNF antibodies. The examiner disagrees. Administering the CT scan is not a treatment step, rather it is a further data gathering step (please see rejection above). Additionally, in one interpretation of the claims wherein the CT scan is conditional, then the claims end with the “determining” and “quantifying” steps, and therefore any arguments predicated on administering a CT scan are not relevant. Therefore, the claims whether conditional or not, are not patent eligible. 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN K. WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.K.W./Examiner, Art Unit 1675                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1675